DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 05, 2022 has been entered.

DISPOSITION OF CLAIMS
Claims 1-7 are pending in this application.

ALLOWABLE SUBJECT MATTER
Claims 1-7 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The limitations set forth in independent Claim 1 regarding a  hybrid vehicle with four drive wheels wherein (((the single-stage turbine is the only turbine within the hybrid vehicle))); and wherein the first electric machine, the compressor and the single-stage turbine are (((mounted on the same shaft))); and wherein first electric machine functions as a generator operated by the single-stage turbine and as a motor; and wherein the hybrid vehicle completely lacks an electric machine which receives a rotational motion from a shaft of the internal combustion engine, in combination with the remaining limitations set forth respectively in Claim 1 are not disclosed nor taught by the prior art. (((Emphasis added)))

      Concerning the closest prior art, (Spangler – US 2017/0240038 A1) in view of (Vuk – US 2009/0045629 A1) discloses essentially almost all the limitations of claim 1 as discussed in the final office action mailed on May 27, 2022 (Pages 3-5).

However, neither (Spangler – US 2017/0240038 A1) in view of (Vuk – US 2009/0045629 A1) nor the related prior art discloses a  hybrid vehicle with four drive wheels wherein (((the single-stage turbine is the only turbine within the hybrid vehicle))); and wherein the first electric machine, the compressor and the single-stage turbine are (((mounted on the same shaft))); and wherein first electric machine functions as a generator operated by the single-stage turbine and as a motor; and wherein the hybrid vehicle completely lacks an electric machine which receives a rotational motion from a shaft of the internal combustion engine. (((Emphasis added)))

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruben Picon-Feliciano whose telephone number is (571)-272-4938.  The examiner can normally be reached on M-TH 9:00 am-6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571)272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUBEN PICON-FELICIANO/Examiner, Art Unit 3747                 

/GRANT MOUBRY/Primary Examiner, Art Unit 3747